              Case 18-12795-gs     Doc 124     Entered 09/25/19 16:18:16         Page 1 of 3



 1   Kristin A. Schuler-Hintz, Esq. SBN 7171
     Michael Chen, Esq. SBN 7307
 2   McCarthy & Holthus, LLP
 3   9510 West Sahara Avenue, Suite 200
     Las Vegas, NV 89117
 4   Phone (877) 369-6122
     Fax (866) 339-5691
 5
 6   Attorneys for Secured Creditor, Nationstar Mortgage LLC d/b/a Mr. Cooper, its assignees and/or
     successors
 7
 8
 9                              UNITED STATES BANKRUPTCY COURT
10                                     DISTRICT OF NEVADA
11
12   In re:                                        )   Case No. 18-12795-gs
                                                   )
13   2806 Paradise Isle, LLC,                      )   Chapter 11
                                                   )
14                Debtor.                          )
15                                                 )   STIPULATION FOR ADEQUATE
                                                   )   PROTECTION (INTERIM)
16                                                 )
                                                   )   Hearing Date: 9/27/2019
17
                                                   )   Hearing Time: 11:00AM
18                                                 )
                                                   )
19                                                 )
20                                                 )
                                                   )
21                                                 )
                                                   )
22
                                                   )
23                                                 )
                                                   )
24                                                 )
25                                                 )
                                                   )
26                                                 )
27
28
29

                                                   1
                                                                          Stipulation, Case No. 18-12795-gs
                                                                                     File No. NV-18-147442
             Case 18-12795-gs        Doc 124      Entered 09/25/19 16:18:16         Page 2 of 3



 1          Secured Creditor, Nationstar Mortgage LLC d/b/a Mr. Cooper, its assignees and/or
 2   successors (“Secured Creditor”) and Debtor, 2806 Paradise Isle, LLC, (“Debtor”) by and through
 3   their attorneys of record STIPULATE as follows:
 4          The Debtor will tender monthly adequate protection payments of $1,800.00 each,
 5   beginning September 1, 2019. The adequate protection payments will continue during the
 6   pendency of the bankruptcy case, due on the first day of each month, until the earlier of the
 7   following events: 1) any subsequent agreement by the parties on adequate protection or claim
 8   treatment, or 2) any confirmation of a Plan of Reorganization in the instant case.
 9          The payments will be made payable and sent to: Nationstar Mortgage LLC d/b/a Mr.
10   Cooper, PO Box 619096, Dallas, TX 75261-9741. Identify on the payment(s) the last four loan
11   digits of “8710” and the Bankruptcy case no. of 18-12795 on any remittances.
12          If Debtor fails to remit the payments described above, Secured Creditor shall send a
13   notice of default to the Debtor and Debtor’s counsel.    If the Debtor fails to cure the default in
14   payment(s) within ten (10) days pursuant to the notice, and the Debtor does not dispute or file a
15   responsive pleading disputing the default, the Secured Creditor shall be entitled to file a
16   Declaration of Default and an Order Terminating the Automatic Stay. The Order shall be
17   entered without further hearing. The automatic stay shall be terminated and extinguished for all
18   purposes as to Secured Creditor and Secured Creditor may proceed with and hold a trustee’s sale
19   of the subject property, pursuant to applicable state law, and without further Court Order or
20   proceeding being necessary, commence any action necessary to obtain complete possession of
21   the subject Property, including unlawful detainer, if required. Upon disposition of collateral,
22   secured collateral, Secured Creditor will amend or delete its Proof of Claim and provide Debtor
23   notice of the same.
24          The Debtor also will maintain current any all obligations for property tax, homeowner’s
25   association fees/assessments as they come due, and will provide sufficient hazard insurance
26   coverage on the collateral that will pay Secured Creditor in full on its Secured Claim amount and
27   duly list Secured Creditor as loss payee on any insurance policy. Proof of coverage/payments
28   on such obligations will be tendered to Secured Creditor every six (6) months and beginning
29   immediately upon entry of the Order approving this Stipulation.

                                                       2
                                                                               Stipulation, Case No. 18-12795-gs
                                                                                          File No. NV-18-147442
             Case 18-12795-gs        Doc 124      Entered 09/25/19 16:18:16        Page 3 of 3



 1          Stipulation to the Interim Adequate Protection payments does not waive any rights of
 2   Secured Creditor with respect to contesting eligibility of the Debtor to reorganize the subject 3rd
 3   party debt secured by lien on real property owned by Debtor, and/or ability to contest
 4   confirmation of any prospective plan(s) of reorganization.
 5          The parties also request that the Court vacate the continued hearing date on the pending
 6   Motion for Relief From Stay of 9/27/2019 at 11:00am as moot because of this Stipulation.
 7          IT IS SO STIPULATED:
 8
            Dated: 9/25/2019                              McCarthy & Holthus, LLP
 9
10
                                                     by /s/ Michael Chen
11
                                                        Michael Chen, Esq.
12                                                      Attorney For Movant

13
14
15
16
            Dated: 9/25/2019                         by /s/ Ryan Andersen
17
                                                        Ryan A. Andersen
18                                                      Attorney For Debtor
19
20
21
22
23
24
25
26
27
28
29

                                                      3
                                                                              Stipulation, Case No. 18-12795-gs
                                                                                         File No. NV-18-147442
